Wisner, J.
(concurring). I concur in the result reached by the majority but disagree with the conclusion that a prosecutor necessarily violates the secrecy of the Grand Jury by providing one prosecution witness with the Grand Jury testimony of another prosecution witness before trial (see also, People v Seymour, 255 AD2d 866 [decided herewith]). A prosecutor is permitted to disclose Grand Jury testimony without court order “in the lawful discharge of his duties” (CPL 190.25 [4] [a]). In preparing witnesses for trial, attorneys review with them their prior statements, likely avenues of cross-examination, and indeed what other witnesses have said. It is not improper for a prosecutor to use Grand Jury minutes in that context (see, United States v Bazzano, 570 F2d 1120, 1125, cert denied 436 US 917). There is an “important ethical distinction between discussing testimony and seeking improperly to influence it” (Geders v United States, 425 US 80, 90, n 3). It is only in that latter instance that a prosecutor’s use of Grand Jury minutes to prepare a witness is not “in the lawful discharge of his duties” (CPL 190.25 [4] [a]; see, United States v Bazzano, supra, at 1125-1126). At trial opposing counsel is free to probe the motives and methods of the prosecutor’s pretrial preparation. It cannot be said that the mere disclosure of Grand Jury testimony to a witness by a prosecutor in preparation for trial constitutes misconduct. (Appeal from Judgment of Steuben *990County Court, Scudder, J. — Murder, 2nd Degree.) Present— Denman, P. J., Wisner, Pigott, Jr., Callahan and Fallon, JJ.